NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                         Submitted  October  14,  2015∗  
                                                                                                           Decided  October  20,  2015  
  
  
                                                                                                                Before  
  
                                                                                               DIANE  P.  WOOD,  Chief  Judge  
  
                                                                                               WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
  
No.  15-­‐‑1726                                                                                                                   Appeal   from   the   United  
                                                                                                                                  States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,  
                                                                                                                                  Northern   District   of   Indiana,  
      Plaintiff-­‐‑Appellee,                                                                                                      South  Bend  Division.  
                                               v.                                                                                   
                                                                                                                                  No.  3:93-­‐‑CR-­‐‑62  RLM  
ROBERT  BOOKER,                                                                                                                   Robert  L.  Miller,  Jr.,  Judge.  
     Defendant-­‐‑Appellant.  
  
                                                                                                                     
                                                                                                                 Order  
      
    When  Robert  Booker  was  first  sentenced,  the  district  court  found  that  his  relevant  
conduct  includes  distributing  at  least  1.5  kilograms  of  cocaine  base.  (That  quantity,  in  
the  mid-­‐‑1990s,  led  to  the  highest  possible  offense  level  for  drugs  alone.)  The  district  
judge  declined,  however,  to  apply  a  firearms  enhancement.  This  led  to  two  appellate  

                                                                                                 
∗  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b),  with  

Judge  Bauer  replacing  Judge  Evans.  After  examining  the  briefs  and  the  record,  we  have  concluded  that  
oral  argument  is  unnecessary.  See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                              
No.  15-­‐‑1726                                                                                      Page  2  

reversals,  72  F.3d  66  (7th  Cir.  1995),  and  115  F.3d  442  (7th  Cir.  1997),  directing  that  this  
enhancement  be  applied.  In  1997,  after  the  second  remand,  a  different  judge  sentenced  
Booker  to  life  imprisonment,  calculating  relevant  conduct  at  24  kilograms  of  crack.  
  
    Booker  did  not  contest  the  24-­‐‑kilogram  finding  on  appeal  or  via  a  collateral  attack  
under  28  U.S.C.  §2255.  Indeed,  Booker  had  not  challenged  the  presentence  report’s  24-­‐‑
kilogram  estimate  at  the  1997  sentencing  hearing.  But  after  the  Sentencing  Commission  
reduced  the  Guideline  range  for  drug  cases,  with  retroactive  effect  (see  Amendment  
782),  Booker  asked  the  district  court  to  hold  a  full  resentencing  and  substantially  de-­‐‑
crease  the  amount  of  cocaine  for  which  he  is  accountable.  
  
    The  district  court  declined  to  engage  in  full  resentencing.  Instead  it  calculated  an  of-­‐‑
fense  level  of  42  under  the  new  Guideline,  which  led  to  a  range  of  360  months  to  life.  
(The  old  offense  level  had  been  44,  producing  a  “range”  of  life  imprisonment  with  no  
lower  option.)  A  retroactive  change  to  a  Guideline  allows  the  judge  to  select  a  sentence  
within  the  revised  range,  see  18  U.S.C.  §3582(c)(2),  and  the  judge  resentenced  Booker  to  
456  months’  imprisonment.  
  
    Booker  contends  on  appeal  that  this  new  sentence  is  too  high,  because  he  is  not  ac-­‐‑
countable  for  24  kilograms  of  crack  cocaine.  He  wants  a  full  resentencing,  with  new  ev-­‐‑
idence  and  new  judicial  findings.  But  the  Supreme  Court  held  in  Dillon  v.  United  States,  
560  U.S.  817  (2010),  that  §3582(c)(2)  does  not  authorize  a  full  resentencing.  The  court  
must  take  as  given  the  findings  already  made  in  the  case  and  apply  the  revised  Guide-­‐‑
lines  to  those  findings.  The  district  judge  proceeded  as  §3582(c)(2)  and  Dillon  require.  
  
                                                                                                   AFFIRMED